UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



Gordon Springs,

                      Plaintiff
                                                                      17-cv-0451
               -v-
                                                                       ORDER
City of New York, et al.

                      Defendants

       On March 13, 2020, the Southern District of New York issued a Standing Order

continuing all civil and criminal jury trials set to begin before April 27, 2020. Accordingly, the

jury trial of this matter is hereby CONTINUED.

       THUS DONE AND SIGNED, this 16th day of March, 2020.




                                                         DONALD E. WALTER
                                                    UNITED STATES DISTRICT WDGE
